DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is in response to the Pre-Appeal Brief filed on February 5, 2021.
Claims 1-5 and 7-21 are currently pending.  No claims have been amended, canceled or are new since the last submission of claims filed on December 15, 2020.

Response to Arguments
Applicant’s arguments, see PRE-APPEAL BRIEF REQUEST FOR REVIEW pages 1-5, with respect to the rejection of independent claims 1 and 20 have been fully considered and are persuasive.  The rejection of claims 1 and 20 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of De Witte 2992390 and Funk et al. 2008/0062036.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 7-9, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Witte 2992390 (called Witte hereinafter and newly cited art) in view of Funk et al. 2008/0062036 (called Funk hereinafter and newly cited art).

Regarding independent claim 1, Witte teaches, in Figure 10, an inspection tool (Fig. 10) apparatus comprising: 
a core (26; Column 5 lines 1-4) having an axial length (extends from top to bottom), wherein the axial length is determined based on a desired depth of inspection radially from the core (Fig. 2; length between the receivers 30-32 with the common pole 27 of the core scans particular regions; Column 5 lines 16-19); and 
a plurality of arms (pole tips or legs 27,29 at each of the receivers 30-32) mechanically coupled to and extending radially from the core, wherein the core and the plurality of arms comprise a magnetic material (Column 5 lines 5-11); 
wherein the core or at least one of the plurality of arms comprise a respective receiver coil (receiver coils 30-32; Column 5 lines 22-26) that is positioned to receive magnetic flux that is passing through the core or the at least one of the plurality of arms. 
Witte fails to teach a plurality of mechanically coupled arms.
Funk teaches a plurality of mechanically coupled arms (Fig. 3G; para [0058]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Witte with the mechanically coupled retractable arms as described by Funk for the purpose of adjusting the distance of the receiver coils to the wall of the pipe to reduce potential damage to the coils when not in use.

Regarding claim 2, Witte and Funk teach the inspection tool apparatus of claim 1, Witte further teaches, in Figure 2, wherein the respective receiver coil is wrapped around the core or the at least one of the plurality of arms (Fig. 2; 30-32). 

Regarding claim 3, Witte and Funk teach the inspection tool apparatus of claim 1, Witte further teaches wherein the plurality of arms comprise: a first set of arms mechanically coupled to a first location on the core (receiver coil 32 at its’ respective legs); and a second set of arms mechanically coupled to a second location on the core (receiver coil 31 at its’ respective legs), the second location located the axial length from the first location (Fig. 2). 

Regarding claim 4, Witte and Funk teach the inspection tool apparatus of claim 3, Witte further teaches wherein each arm of the first and second sets of arms comprises coils (Fig. 2; Column 5 lines 22-26). 

Regarding claim 7, Witte and Funk teach the inspection tool apparatus of claim 3, Funk further teaches wherein the plurality of arms are individually mechanically detachable from the core (para [0058]). 

Regarding claim 8, Witte and Funk teach the inspection tool apparatus of claim 1, Witte further teaches, in Figure 2, wherein the plurality of arms comprise: a first arm mechanically coupled to an upper portion of the core (leg at receiver coil 32) and extending radially from the core; and a second arm mechanically coupled to a lower portion of the core (leg at receiver coil 30), the lower portion of the core located the axial length from the first arm, the second arm extending radially from the core (Fig. 2). 

Regarding claim 9, Witte and Funk teach the inspection tool apparatus of claim 8, Witte further teaches wherein the core comprises the respective receiver coil and the first and second arms extend in a substantially same direction from the core (Fig. 2). 

Regarding independent claim 20, Witte teaches, in Figure 2, a system comprising: 
a downhole tool housing (38, 40 and 42) configured to be lowered into a borehole (Column 1 lines 10-20) comprising a pipe (14), the downhole tool housing including an inspection tool (Fig. 2) comprising: 

a plurality of arms (pole tips or legs 27,29 at each of the receivers 30-32) coupled to and extending radially from the core, wherein the core and the plurality of arms comprise a magnetic material (Column 5 lines 5-11) and an end of each of the plurality of arms is substantially in contact with the pipe (Fig. 2), wherein the core or each of the plurality of arms comprise a respective coil (receiver coils 30-32 are on their respective legs). 
Witte fails to teach a plurality of mechanically coupled arms.
Funk teaches a plurality of mechanically coupled arms (Fig. 3G; para [0058]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Witte with the mechanically coupled retractable arms as described by Funk for the purpose of adjusting the distance of the receiver coils to the wall of the pipe to reduce potential damage to the coils when not in use.

Regarding claim 21, Witte and Funk teach the system of claim 20, Witte further teaches wherein the inspection tool is disposed in a wireline tool or a drillstring tool (cable 16; Column 4 lines 70-75). 


Claim 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witte, in view of Funk and further in view of Barolak et al. 2006/0202686 (called Barolak hereinafter and applicant disclosed art).

Regarding claim 10, Witte and Funk teach the inspection tool apparatus of claim 8, Witte further teaches wherein the first and second arms each comprise a coil (Fig. 2; receiver coils 30-32). 
Witte and Funk fail to teach each of the first and second arms extending in an arc from the core, wherein a shape of the arc determines the desired depth of inspection radially from the core. 

	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Witte and Funk with arc shaped arms as described by Barolak for the purpose of positioning the magnet and sensors at the most optimal positions to determine any casing defects.

Regarding claim 11, Witte and Funk teach the inspection tool apparatus of claim 8, Witte further teaches each of the first and second arms further comprising a respective transmit coil or a respective receiver coil on respective ones of the first and second portions (Fig. 2; receiver coils 30-32). 
Witte and Funk fail to teach wherein the first and second arms each comprise first and second portions, the first portion extending radially from the core in a first direction and the second portion extending radially from the core in a second direction that is substantially opposite from the first direction.
Barolak teaches, in Figure 6, wherein the first and second arms each comprise first and second portions (Fig. 6; left and right arms of the back-iron), the first portion extending radially from the core in a first direction and the second portion extending radially from the core in a second direction that is substantially opposite from the first direction (Fig. 6).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Witte and Funk with arc shaped arms as described by Barolak for the purpose of positioning the magnet and sensors at the most optimal positions to determine any casing defects.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witte, in view of Funk and further in view of Donderici et al. 2013/0105224 (called Donderici hereinafter and previously cited).

Regarding claim 13, Witte and Funk teach the inspection tool apparatus of claim 1, but fail to teach further comprising a ferromagnetic fluid coupled between the plurality of arms and a pipe. 
Donderici teaches further comprising a ferromagnetic fluid coupled between the plurality of arms and a pipe (para [0022]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Witte and Funk with the ferromagnetic fluid as described by Donderici for the purpose of using ferromagnetic fluid within a well to increase detection distance by enhancing the visibility of the existing well.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witte, in view of Funk and further in view of Nestleroth et al. 2006/0076951 (called Nestleroth hereinafter and previously cited).

Regarding claim 14, Witte and Funk teach the inspection tool apparatus of claim 1, but fail to teach wherein an end of each of the plurality of arms comprises a magnetic brush. 
Nestleroth teaches, in Figure 2, wherein an end of each of the plurality of arms comprises a magnetic brush (para [0032]; wire brush-like elements 36).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Witte and Funk with the wire brush-like elements as described by Nestleroth for the purpose of enabling the magnetic flux to flow through the pipeline and dynamically maintain magnetic communication between the magnets.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witte, in view of Funk and further in view of Pico et al.  2011/0132082 (called Pico hereinafter and newly cited art).

Regarding claim 15, Witte and Funk teach the inspection tool apparatus of claim 1, but fail to teach further comprising a rotary system coupled to the core and configured to rotate the plurality of arms around an azimuthal direction. 

Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Witte and Funk with the arms rotating in the azimuthal direction as described by Pico for the purpose of providing a more detailed scanning of neighboring formation while optimizing the matching of the sensors with the aim to improve recording and transmission of signals.

Allowable Subject Matter
Claims 16-19 are indicated as allowable subject matter.
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein the first and second sets of arms are each mechanically coupled to the core through a controllable gap and the core comprises the respective receiver coil, wherein the controllable gap comprises a solenoid to couple the first and second sets of arms to the core.”
Regarding claim 12, this claim was indicated as allowable subject matter in the previous Office Action mailed on December 13, 2019.
Regarding independent claim 16, this claim was indicated as allowable subject matter in the previous Office Action mailed on December 13, 2019.
	Claims 17-19 are indicated as allowable subject matter for depending on claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Reiderman discloses “Ultra-slim nuclear magnetic resonance tool for oil well logging” (see 2015/0212225)

Gouilloud et al. discloses “Methods and apparatus for investigating earth formations utilizing rotating electromagnetic fields” (see 3561007)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867